

111 SRES 595 IS: Recognizing widening threats to freedoms of the press and expression around the world, reaffirming the centrality of a free and independent press to the health of free societies and democracies, and reaffirming freedom of the press as a priority of the United States in promoting democracy, human rights, and good governance in commemoration of World Press Freedom Day on May 3, 2020.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 595IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. Menendez (for himself, Mr. Rubio, Mr. Cardin, Mr. Tillis, Mr. Kaine, Mr. Boozman, Mr. Coons, Mr. Cornyn, Mr. Markey, Mrs. Blackburn, Mr. Merkley, Ms. Collins, and Mr. Casey) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONRecognizing widening threats to freedoms of the press and expression around the world, reaffirming the centrality of a free and independent press to the health of free societies and democracies, and reaffirming freedom of the press as a priority of the United States in promoting democracy, human rights, and good governance in commemoration of World Press Freedom Day on May 3, 2020.Whereas Article 19 of the Universal Declaration of Human Rights, adopted in Paris December 10, 1948, states, Everyone has the right to freedom of opinion and expression; this right includes freedom to hold opinions without interference and to seek, receive and impart information and ideas through any media and regardless of frontiers.;Whereas, in 1993, the United Nations General Assembly proclaimed May 3rd of each year as World Press Freedom Day—(1)to celebrate the fundamental principles of freedom of the press;(2)to evaluate freedom of the press around the world;(3)to defend the media against attacks on its independence; and(4)to pay tribute to journalists who have lost their lives while working in their profession;Whereas, on December 18, 2013, the United Nations General Assembly adopted Resolution 68/163, regarding the safety of journalists and the issue of impunity for crimes against journalists, which unequivocally condemns all attacks on, and violence against, journalists and media workers, including torture, extrajudicial killing, enforced disappearance, arbitrary detention, and intimidation and harassment in conflict and nonconflict situations;Whereas Thomas Jefferson, who recognized the importance of the press in a constitutional republic, wisely declared, were it left to me to decide whether we should have a government without newspapers, or newspapers without a government, I should not hesitate a moment to prefer the latter.; Whereas the First Amendment to the United States Constitution and various State constitutions protect freedom of the press in the United States;Whereas the Daniel Pearl Freedom of the Press Act of 2009 (Public Law 111–166; 22 U.S.C. 2151 note), which was passed by unanimous consent in the Senate and signed into law by President Barack Obama in 2010, expanded the examination of the freedom of the press around the world in the annual Country Reports on Human Rights Practices of the Department of State;Whereas a vigilant commitment to freedom of the press is especially necessary in the wake of the COVID–19 pandemic—(1)as governments around the world are using emergency laws to restrict access to information, impose press restrictions, and suppress free speech; and(2)as journalists around the world are being censored and imprisoned for their reporting on the virus;Whereas in China, Chen Qiushi disappeared after reporting on the Government of the People’s Republic of China’s COVID–19 response in February 2020, Xu Zhiyong was reportedly detained in February 2020 during a COVID–19 prevention check after criticizing Chinese authorities, and reporters from The New York Times, Wall Street Journal, The Washington Post, Voice of America, and Time were expelled in March 2020;Whereas authorities in numerous countries, including Russia, Iran, Cuba, Burma (Myanmar), and Venezuela have—(1)restricted journalist movement;(2)hindered access to information;(3)removed content; and(4)threatened, harassed, attacked, and arrested journalists for their reporting on the COVID–19 pandemic;Whereas, even prior to the COVID–19 pandemic, freedom of the press remained under considerable pressure throughout the world;Whereas Reporters Without Borders found that, as of April 20, 2020, at least 229 journalists, 116 citizen journalists, and 14 media assistants were imprisoned worldwide;Whereas according to the Committee to Protect Journalists, at least 25 journalists were killed around the world for their work in 2019;Whereas Freedom House’s publication Freedom in the World 2020 noted that global freedom of expression has declined every year for the past 14 years;Whereas, according to the Committee to Protect Journalists, the world’s most censored countries include Eritrea, North Korea, Turkmenistan, Saudi Arabia, China, Vietnam, Iran, Equatorial Guinea, Belarus, and Cuba;Whereas the Government of the Philippines has waged a campaign of judicial harassment against a variety of independent press outlets, including the news website Rappler and its editor, Maria Ressa, who has been arrested twice;Whereas in Russia, Crimean Tatar freelance journalist Nariman Memedeminov was sentenced to 30 months in prison for reporting on human rights violations by Russian authorities in Crimea;Whereas in Cuba, the Committee to Protect Journalists and Amnesty International have written to the Cuban authorities to request the immediate release of journalist Roberto Quiñones, who has been imprisoned since September 2019;Whereas in Venezuela, freelance journalist Darvinson Rojas has been detained since March 21, 2020, for reporting on presumed COVID–19 cases that were unacknowledged by the Government of Venezuela;Whereas in Mexico, Quinto Poder de Veracruz founder María Elena Ferral, El Graffico reporter Jorge Celestino Ruiz Vázquez, and journalists Nevith Condes Jaramilla, Rogelio Barragán Peréz, and Norma Sarabia were all murdered between June 2019 and March 2020;Whereas in Niger, independent journalist Kaka Touda Mamane Goni was arrested on March 5, 2020, and faces up to 3 years in prison for publishing news reports on social media about potential COVID–19 cases;Whereas in Burundi, Iwacu journalists Christine Kamikazi, Agnès Ndirubusa, Egide Harerimana, and Térence Mpozenzi were convicted on charges of attempting to undermine state security and sentenced to 2½ years in prison;Whereas in Tanzania, journalist Azory Gwanda has been missing since November 2017;Whereas Turkey remains one of the top jailers of independent journalists around the world, and the Government of Turkey closed down more than 100 news outlets during 2019;Whereas in Egypt, prominent blogger and activist Alaa Abdelfattah was rearrested in September 2019, human rights activist and journalist Esraa Abdel Fattah was rearrested in October 2019, and Guardian reporter Ruth Michaelson’s press credentials were withdrawn for questioning official COVID–19 figures on March 16, 2020;Whereas American journalist Austin Tice has been detained in Syria since August 14, 2012;Whereas female journalists and writers in Saudi Arabia face harsh personal consequences for their work, and Zana Al-Shari of the daily Al-Riyadh, Maha al-Rafidi al-Qahtani of the daily Al-Watan, and recipients of the 2019 PEN/Barbey Freedom to Write Award Nouf Abdulaziz, Loujain Al-Hathloul, and Eman Al-Nafjan remain missing, imprisoned, or on trial due to their writing and outspoken women’s rights advocacy;Whereas the Senate has concluded that Washington Post journalist and United States resident Jamal Khashoggi was murdered by a team of Saudi operatives at the behest of Crown Prince Mohammed Bin Salman;Whereas, under the auspices of the United States Agency for Global Media, the United States Government provides financial assistance to several editorially independent media outlets, including Voice of America, Radio Free Europe/Radio Liberty, Radio Free Asia, Radio, the Office of Cuba Broadcasting, and the Middle East Broadcast Networks—(1)which report and broadcast news, information, and analysis in critical regions around the world; and(2)whose journalists regularly face harassment, fines, and imprisonment for their work; andWhereas freedom of the press is a key element of public transparency, civil society participation, socioeconomic development, and democratic governance: Now, therefore, be itThat the Senate—(1)declares that a free press—(A)is a central component of free societies, democratic governance, and contributes to an informed civil society, and government accountability;(B)helps expose corruption, and enhances public accountability and transparency of governments at all levels; and(C)disseminates information essential to improving public health and safety;(2)condemns threats to freedom of the press and free expression around the world; and(3)in remembrance of journalists who have lost their lives carrying out their vital work—(A)calls on governments abroad to implement United Nations General Assembly Resolution 68/163 (2013) by thoroughly investigating and seeking to resolve outstanding cases of violence against journalists, including murders and kidnappings, while ensuring the protection of witnesses;(B)condemns all actions around the world that suppress freedom of the press;(C)calls for the unconditional and immediate release of all imprisoned journalists;(D)reaffirms the centrality of freedom of the press to efforts of the United States Government to support democracy, mitigate conflict, and promote good governance domestically and around the world; and(E)calls upon the President and the Secretary of State—(i)to preserve and build upon the leadership of the United States on issues relating to freedom of the press, on the basis of the protections afforded the American people under the First Amendment to the Constitution of the United States;(ii)to improve the rapid identification, publication, and response by the United States Government to threats against freedom of the press around the world;(iii)to urge foreign governments to protect the free flow of information and to transparently investigate and bring to justice the perpetrators of attacks against journalists; and(iv)to promote the respect and protection of freedom of the press around the world. 